DETAILED ACTION
This office action is in response to Applicant’s communication of 6/9/2022. Amendments to claims 1, 7, 9, 13 and 23-25 have been entered.  Claim 2 has been canceled.  Claims 1 and 3-25 are pending and have been examined.  The rejections and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process, claim 24 is directed to a computer program product and claim 25 is directed to a system; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps for asset value transfer, i.e. money transfer, which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “… providing, for a set of transfer conditions, a receiver approval of the transfer of the at least one source token to the [entity] from a receiver, the receiver being a member of the [entity] authorized to initiate an issuing of at least one target token extending the target set of tokens …, the set of transfer conditions with the receiver approval being configured to be usable for verifying a successful annihilation of the at least one source token …; initiating an issuing transaction of the at least one target token … by the receiver, the issuing transaction being assigned with metadata, the metadata comprising the set of transfer conditions with the receiver approval, validity of the at least one target token … requiring a successful verification of the annihilating of the at least one source token …; verifying the annihilation of the at least one source token … using the set of transfer conditions with the receiver approval, verifying the annihilation ensuring that no doubling of tokens occurs …, Docket Number: P201903950US01Application No. 16/923,200RESPONSE TO NON-FINAL OFFICE ACTION OF MARCH 11, 2022Page 3 of 17 wherein the receiver approval comprises a receiver nonce signed with a receiver private cryptographic key assigned to the receiver, the signature with the receiver private cryptographic key being verifiable using a receiver public cryptographic key counterpart of the receiver private cryptographic key” 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a source “blockchain” of a source “blockchain network”, a target “blockchain” of a target “blockchain network” in claim 1, and claims 24 an 25 reciting a “computer system” comprising a “processor” and a “memory”, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  With respect to the amended language “wherein the receiver approval comprises a receiver nonce signed with a receiver private cryptographic key assigned to the receiver, the signature with the receiver private cryptographic key being verifiable using a receiver public cryptographic key counterpart of the receiver private cryptographic key.”, Examiner maintains that this is encoding/decoding information, which is an abstract idea as the Court found in RECOGNICORP, LLC V. NINTENDO CO., LTD., applied via a generic computer as claimed.  This is an accounting problem for transferring value which is a business problem and an abstract concept. Thus, the claim recites an abstract idea as do claims 24 and 25. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. processors with memory suitably programmed with blockchain technology communicating over a generic network, to perform the steps of providing, initiating, verifying and verifying. The computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed communicating information over a generic network, see at FIG.1 and paragraphs [0049-0057] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Issuing/creating tokens, i.e. representations of asset value, based on a source value tokens, i.e. representations of equivalent asset value, and subsequently verifying that the source representation token is annihilated/destroyed/deleted is a business problem applied on computers as tools within a blockchain technical environment. Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Claims 24 and 25 are similarly analyzed.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer processors with memory suitably programmed in a blockchain network communicating over a generic network to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible. Claims 24 and 25 are similarly analyzed.
	For instance, in the process of claim 1, the limitation steps recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Again, the amended language (previously claim 2, of “wherein the receiver approval comprises a receiver nonce signed with a receiver private cryptographic key assigned to the receiver, the signature with the receiver private cryptographic key being verifiable using a receiver public cryptographic key counterpart of the receiver private cryptographic key.” is claimed at a high level of generality such that this verifying a signature via well-known methods and is similar encoding/decoding found in RECOGNICORP, LLC V. NINTENDO CO., LTD. 
	Applicant has leveraged generic computing elements to perform the abstract idea of asset value transfer, i.e. money transfer, without significantly more.
Dependent claims 3-23 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 3 recites receiving an approval from the source sender [entity] who is authorized to initiate the transfer of value.  This further refines the abstract idea as the blockchain network is nominally recited as being the technological environment between/on generic processors.  Claim 4 recites the equivalent of the amended claim language in the independent claims and is recited at a very high level of generality such that it encoding/decoding as found in RECOGNICORP, LLC V. NINTENDO CO., LTD. Claim 5 defines the sender approval as being part of a request for transferring value which further refines the abstract idea.  Claim 6 refines claim 5 as the transfer request comprises at least one attribute of the one source token which is interpreted to be data/information as the token is merely a representation of an underlying value.  Claim 7 recites sending the receiver approval to the sender for verification which is refining the abstract idea with significantly more or integration into a practical application as this is a conventional computing function and can be completed in a multitude of communication modes.  Claim 8 is equivalent to claim 7 as receiving approval confirmation from the sender in response to the request.  Claim 9 recites that the receiver is authorized to initiate the transfer which is further defining the abstract idea.  Claim 10 recites that the transfer conditions as metadata which is merely information/data that is added to the transaction record, e.g. a memo field, as disclosed in paragraph [0018] of the specification.  Claims 10 and 11 recite sending an address, i.e. destination, of the transfer of value and receiving a verification that it is correct which further defines the abstract idea.  Claim 13 provides an algorithm, i.e. mathematical set of steps, to determine the destination of the transfer of value and the annihilation address of the source token.  This is merely applying an algorithm on a computer within blockchain in a manner that does not provide the technical underlying “how” that can be interpreted to be a technical improvement.  The generic computers are programmed to determine values through mathematical computation applied to the abstract idea.  Claim 14 defines the function as a well-known hash function.  Claim 15 defines a calculation for the destination address for the funds transfer through at very high level and claim 16 further defines the function as a second hash function.  Claim 17 merely defines the portion of the transfer conditions comprises the full set of conditions further defining the abstract idea.  Claim 18 further defines verifying the annihilation of the source token through identifying that the transfer conditions were satisfied which is not a technical feature but part of the abstract idea.  Claims 19 and 20 merely define a transfer condition defining an attribute of the source token that the target token must also have with nothing significantly more.  Claim 21 defines a business rule that the sender is notified of the successful annihilation of the source token.  Claim 22 defines the type of well-known file used for the transfer conditions which is applying the abstract idea in the computing environment..        
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for asset value transfer, i.e. money transfer) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for asset value transfer, i.e. money transfer) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vessenes et al.(US 2019/0172026)(Vessenes hereinafter) in view of Agrawal et al. (US 11,257,077)(Agrawal hereinafter)

Regarding claims 1, 23 and 24, (Currently amended) Vessenes discloses a method, computer program product and system for transferring at least one source token of a source set of tokens from a source blockchain of a source blockchain network to a target blockchain of a target blockchain network (at least Abstract), the method comprising: 
providing, for a set of transfer conditions, a receiver approval of the transfer of the at least one source token to the target blockchain network from a receiver, the receiver being a member of the target blockchain network authorized to initiate an issuing of at least one target token extending the target set of tokens within the target blockchain network, {…}; initiating an issuing transaction of the at least one target token in the target blockchain of the target blockchain network by the receiver, {…}; (at least [0029], the user can be both the receiver and sender between blockchains, at least [0046-0047], at least [0053]) 

	Although Vessenes discloses the above features, it appears that Vessenes does not explicitly disclose, however, Agrawal discloses:
{the set of transfer conditions with the receiver approval being configured to be usable for verifying a successful annihilation of the at least one source token in the source blockchain}; (at least col.11, lines 9-20, “To initiate a transfer or burn transaction from an account with public key y=g^sk,  gepock^sk can be included in the transaction. More precisely, the proof                                 
                                    π
                                
                             described above for a transfer transaction can also show knowledge of sk such that g=gepoch^sk for g included in the transaction. (Burn transactions' proofs can also include this.) It should be noted that g is computationally unlinkable to y under the DDH assumption. Thus, g can be used as the nonce in the sequel.”, also col.21, lines 60-63, “Thus, a transaction mechanism is correct if whenever a burn transaction is processed for a certain account, the amount of Ether returned to the user is equal to the amount of Zether held in the ideal state account.” The burn transaction must be processed for the same amount as the original request, i.e. transfer conditions).

{the issuing transaction being assigned with metadata, the metadata comprising the set of transfer conditions with the receiver approval, validity of the at least one target token within the target blockchain network requiring a successful verification of the annihilating of the at least one source token in the source blockchain}; (at least col.5, lines 20-26, “a recipient and an amount” are metadata, also col.21, lines 60-63, “Thus, a transaction mechanism is correct if whenever a burn transaction is processed for a certain account, the amount of Ether returned to the user is equal to the amount of Zether held in the ideal state account.” The burn transaction must be processed for the same amount as the original request, i.e. transfer conditions)

{verifying the annihilation of the at least one source token in the source blockchain of the source blockchain network using the set of transfer conditions with the receiver approval, verifying the annihilation ensuring that no doubling of tokens occurs across independent blockchain networks, Docket Number: P201903950US01Application No. 16/923,200RESPONSE TO NON-FINAL OFFICE ACTION OF MARCH 11, 2022Page 3 of 17wherein the receiver approval comprises a receiver nonce signed with a receiver private cryptographic key assigned to the receiver, the signature with the receiver private cryptographic key being verifiable using a receiver public cryptographic key counterpart of the receiver private cryptographic key.}; (at least col.11, lines 9-20, “To initiate a transfer or burn transaction from an account with public key y=g^sk,  gepock^sk can be included in the transaction. More precisely, the proof                                 
                                    π
                                
                             described above for a transfer transaction can also show knowledge of sk such that g=gepoch^sk for g included in the transaction. (Burn transactions' proofs can also include this.) It should be noted that g is computationally unlinkable to y under the DDH assumption. Thus, g can be used as the nonce in the sequel.” and col.11, lines 33-35, at least col.23, lines 27-41).  

It would have been obvious to one of ordinary still in the art to include in the cross blockchain secure transaction system of Vessenes the ability to verify, through transaction conditions included in the transaction request, the burn transaction as taught by Agrawal since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately. One of ordinary skill in the art would have recognized that applying the features taught by Agrawal, to the known invention of Vessenes, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that by verifying a burn transaction (to include encryption and nonce values) prevents replay attacks and double spending, see col.11, lines 33-35 of Agrawal. 

2. (Cancelled)  

Regarding claim 3, (Original) Vessenes further discloses the method of claim 1, the method further comprising 
receiving, for the set of transfer conditions, a sender approval of the transfer of the at least one source token to the target blockchain network from a sender, the sender being a member of the source blockchain network authorized to initiate a transfer of the at least one source token within the source blockchain network; (at least [0029]).  

Regarding claim 4, (Original) Vessenes and Agrawal further disclose the method of claim 3, 
the received sender approval comprising a sender nonce signed with a sender private cryptographic key assigned to the sender, the method further comprising: verifying the received sender approval using a sender public cryptographic key counterpart of the sender private cryptographic key; (Vessenes: at least [0027]; Agrawal: at least col.11, lines 9-20, “To initiate a transfer or burn transaction from an account with public key y=g^sk,  gepock^sk can be included in the transaction. More precisely, the proof                                 
                                    π
                                
                             described above for a transfer transaction can also show knowledge of sk such that g=gepoch^sk for g included in the transaction. (Burn transactions' proofs can also include this.) It should be noted that g is computationally unlinkable to y under the DDH assumption. Thus, g can be used as the nonce in the sequel.”, at least col.23, lines 27-41

Regarding claim 5, (Original) Vessenes further discloses the method of claim 3, 
the sender approval being received from the sender as part of a transfer request for transferring the at least one source token from the source blockchain network to the target blockchain network; (at least [0029]).  

Regarding claim 6, (Original) Vessenes and Agrawal further disclose the method of claim 5, 
the transfer request comprising at least one attribute of the at least one source token to be transferred; (Vessenes: at least [0046], at least [0053], at least [0057]; Agrawal: col.21, lines 60-63, “Thus, a transaction mechanism is correct if whenever a burn transaction is processed for a certain account, the amount of Ether returned to the user is equal to the amount of Zether held in the ideal state account.” The burn transaction must be processed for the same amount as the original request, i.e. an attribute). 

Regarding claim 7, (Currently amended) Vessenes further discloses the method of claim 1, the method further comprising:
sending the receiver approval to the sender for verification; (at least [0047], at least [0049], at least [0124]).  

Regarding claim 8, (Original) Vessenes further discloses the method of claim 7, 
receiving a first verification confirmation of the verification of the receiver approval from the sender; (at least [0047], at least [0049], at least [0124]).

Regarding claim 9, (Currently amended) Vessenes further discloses the method of claim 1, 
the receiver being a member of the source blockchain network and the receiver is authorized to initiate a transfer of the at least one source token within the source blockchain network; (at least [0029], the user can be both the receiver and sender between the source and target blockchains).  

Regarding claim 10, (Original) Agrawal further discloses the method of claim 1, 
the set of transfer conditions assigned to the issuing transaction of the at least one target token as metadata being publicly accessible; (at least col.5, lines 20-26, “a recipient and an amount” is metadata contained in the message which is available to those in the network).   

Regarding claim 11, (Original) Vessenes further discloses the method of claim 1, the method further comprising:
sending an identifier of a destination address of the issuing transaction of the at least one target token to the sender for verification; (at least [0082]).  

Regarding claim 12, (Original) Vessenes further discloses the method of claim 11, the method further comprising:
receiving a second verification confirmation of the verification of the issuing transaction from the sender; (at least [0047], discloses multiple verification confirmations, at least [0049-0050]).  

Regarding claim 13, (Currently amended) Vessenes and Agrawal further disclose the method of claim 1, 
destination addresses for transfers of the tokens of the source set of tokens within the source blockchain network being calculated using a public cryptographic key, for transfers of the tokens of the source set of tokens from the destination addresses aDocket Number: P201903950US01 Application No. 16/923,200RESPONSE TO NON-FINAL OFFICE ACTION OF MARCH 11, 2022Page 5 of 17private cryptographic key counterpart of the public cryptographic key used for calculating the respective destination address being required; (Vessenes: at least [0027], [0029], [0034] and [0046]). 
the verification of the annihilation comprising determining if the at least one source token has been transferred to an annihilation destination address within the source blockchain network, the verification of the annihilation ensuring that no doubling of tokens occurs across independent blockchain networks, the calculation of the annihilation destination address comprising: applying a first one-way function on at least a portion of a set of transfer conditions, the portion of the set of transfer conditions at least comprising the receiver approval and the sender approval, and using the result of the first one-way function as a public cryptographic key with no private cryptographic key counterpart for the calculating of the annihilation destination address, the at least one source token being non-transferable from the annihilation destination address due to the non-existing of a private cryptographic key counterpart of the public cryptographic key resulting from the first one-way function; (Vessenes: at least [0026], [0046-0050], [0069], [0124] and [0182]; Agrawal: col.11, lines 33-35). 

Regarding claim 14, (Original) Vessenes further discloses the method of claim 13, 
the first one-way function being a first hash function; (at least [0046-0050, [0069], [0076]).  

Regarding claim 15, (Original) Vessenes further discloses the method of claim 13, 
the calculation of the destination address comprising applying a second one-way function to the result of the first one-way function; (at least FIG.3, at least [0088-0092]).  
Regarding claim 16, (Original) Vessenes further discloses the method of claim 15, 
the second one-way function being a second hash function; (at least FIG.3, at least [0088-0092]).  

Regarding claim 17, (Original) Agrawal further discloses the method of claim 13,
the portion of the set of transfer conditions comprising the full set of transfer conditions; (at least col.11, lines 9-20, at least col.21, lines 60-63, “Thus, a transaction mechanism is correct if whenever a burn transaction is processed for a certain account, the amount of Ether returned to the user is equal to the amount of Zether held in the ideal state account.” The burn transaction must be processed for the same amount as the original request, i.e. the full set of transfer conditions).  

Regarding claim 18, (Original) Agrawal further discloses the method of claim 1, 
the verifying of the annihilation further comprising checking that the annihilated at least one source token satisfies the transfer conditions according to the set of transfer conditions (at least col.11, lines 9-20, at least col.21, lines 60-63, “Thus, a transaction mechanism is correct if whenever a burn transaction is processed for a certain account, the amount of Ether returned to the user is equal to the amount of Zether held in the ideal state account.” The burn transaction must be processed for the same amount as the original request, i.e. the transfer conditions are satisfied).   

Regarding claim 19, (Original) Vessenes and Agrawal further disclose the method of claim 18,
a transfer condition of the set of transfer conditions defining an attribute of the at least one source token; (Vessenes: at least [0046], [0053], [0057]; Agrawal: at least col.5, lines 20-26, “a recipient and an amount” are attributes). 

Regarding claim 20, (Original) Agrawal further discloses the method of claim 19, 
the at least one target token being required to comprise the same attribute as defined by the transfer condition of the set of transfer conditions for the at least one source token; (at least col.11, lines 9-20, at least col.21, lines 60-63, “Thus, a transaction mechanism is correct if whenever a burn transaction is processed for a certain account, the amount of Ether returned to the user is equal to the amount of Zether held in the ideal state account.” The burn transaction must be processed for the same amount as the original request, i.e. the transfer conditions are satisfied).     

Regarding claim 21, (Original) Agrawal further discloses the method of claim 1, 
if the verifying of the annihilation being successful, sending a third verification confirmation of the annihilation of the at least one source token to the sender; (at least col.21, lines 2-11).

Regarding claim 23, (Currently amended) Vessenes and Agrawal further disclose the method of claim 1, 
a plurality of source tokens being transferred from the source blockchain of the source blockchain network to the target blockchain of the target blockchain network, the set of transfer conditions comprising transfer conditions for the plurality of source token, the receiver approval approving the transfer of the plurality of source token, the issuing transaction defining an issuing of one or more target token such that the one or more target token issuedDocket Number: P201903950US01Application No. 16/923,200 RESPONSE TO NON-FINAL OFFICE ACTION OF MARCH 11, 2022Page 7 of 17satisfy the transfer conditions of the set of transfer conditions, (Vessenes: at least [0189], [0197] and [0203]), the verifying of the annihilation being performed for each source token of the plurality of source token; (Agrawal: col.21, lines 60-63, “Thus, a transaction mechanism is correct if whenever a burn transaction is processed for a certain account, the amount of Ether returned to the user is equal to the amount of Zether held in the ideal state account.” The burn transaction must be processed for the same amount as the original request, i.e. transfer conditions.)  

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vessenes et al.(US 2019/0172026)(Vessenes hereinafter) in view of Agrawal et al. (US 11,257,077)(Agrawal hereinafter) and further in view of August et al.( US 2019/0188700)(August hereinafter)

Regarding claim 22, (Original) although the combination of disclosures of Vessenes and Agrawal substantially disclose the method of claim 1, it appears that the combination of disclosures of Vessenes and Agrawal does not explicitly disclose, however, August discloses:
the set of transfer conditions being provided in form of a JSON file; (at least [0329]).
	It would have been obvious to one of ordinary still in the art to include in the cross blockchain secure token transaction system of Vessenes and the blockchain system for confidential and anonymous smart contracts system of Agrawal the ability to provide the request in the form of a JSON formatted file as disclosed by inter-blockchain network transaction to transfer crypto tokens from a first user of the source blockchain network to a second user of a target blockchain network of August since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately. One of ordinary skill in the art would have recognized that applying the features taught by August, to the known invention of Vessenes and Agrawal, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that JSON formatting is well known and provides an inter-application encoded data processing communication technique.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-25, filed in the Remarks of 6/9/2022, have been fully considered but they are not persuasive. 
On page 13 of the Remarks, Applicant argues ‘“It is respectfully submitted to Examiner that, at least as currently amended, Applicant's claims are "integrated into a practical application" pursuant to the October 2019 Update and MPEP 2106.05(a). As is indicated in Applicant's Specification, Applicant's claims are directed specifically towards "blockchain technology." See e.g. Specification at Paras. [0001], [0002], [0018], etc. Specifically, the computer technology of "blockchain" is improved by being able to securely transfer, "a token" from, "a source blockchain" to "a target blockchain" while "verifying the annihilation of the at least one source token in the source blockchain. . . ." See e.g. Applicant's claim 1. As one of skill in the art would understand, "blockchains" are an area of increasing importance to the computing community as a whole, since there are an ever increasing number of applications for blockchains, which continue to increase in value to the public as a whole.”’ and on page 14 ‘“Therefore, a technical solution utilizing cryptography solves a technical problem presented to securely transfer tokens between blockchains, while avoiding duplication of tokens. This would also qualify as "significantly more" than the judicial exception. See MPEP 2106.”’ Examiner respectfully disagrees.
	Double spending, although an issue within blockchain, is an accounting problem that existed before the use of blockchain technology.  The tokens used in the instant application are representations of value akin to IOUs or placeholders which if not destroyed after redemption could lead to double counting/spending.  As such, the abstract idea of accounting for the transferring of value may in fact be improved but an improved abstract idea is still abstract.  The processors recited within the blockchain network and the blockchain technology is not improved by the recited limitations but instead leveraged to perform functions to improve the abstract idea.
	The use of cryptography, as claimed, is merely appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality.  As claimed, the encryption is claimed as one of ordinary skill in the art at the time of filing would have understood with nothing significantly more. 
	In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best these features may be considered to be a business solution, using computers, to a problem of asset value transfer, i.e. money transfer. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components. At best, Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”)
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed processor(s) or memories or blockchain technology programmed on said processors are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in asset value transfer, i.e. money transfer, for which a computer is used as a tool in its ordinary capacity.
	In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
	For these reasons and those stated in the rejections above, rejection of claims 1 and 3-25 under 35 U.S.C. 101 is maintained by the Examiner.
Applicant’s arguments with respect to the 35 U.S.C. 102/103 rejection of claim 1 and 3-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/9/2022